458 S.E.2d 251 (1995)
119 N.C. App. 275
Catherine Lee DALTON, Employee, Plaintiff,
v.
ANVIL KNITWEAR, Employer, and
National Union Fire Insurance Company, Carrier, Defendants.
No. COA94-726.
Court of Appeals of North Carolina.
June 20, 1995.
*256 Eleanor MacCorkle, Asheville, for plaintiff-appellant.
Van Winkle, Buck, Wall, Starnes and Davis, P.A. by Marla Tugwell Adams, Asheville, for defendant-appellee.
EAGLES, Judge.
Plaintiff brings forward three assignments of error. After careful review of the record and briefs, we reverse and remand.

I.
Plaintiff first contends that the Commission erred in terminating her disability benefits by finding her accident was not a significant cause of her continuing disability. We agree.
We note initially that the parties entered into an Agreement for Compensation for Disability (Industrial Commission Form 21), which was approved by the Commission on 9 April 1990. Plaintiff was paid compensation for temporary total disability beginning 1 March 1990 and continuing until the date of the hearing on 18 October 1991. G.S. 97-82 provides that an agreement for the payment of compensation approved by the Commission is enforceable by a court decree. *257 "An agreement for the payment of compensation, when approved by the Commission, is as binding on the parties as an order, decision or award of the Commission unappealed from." Brookover v. Borden, 100 N.C.App. 754, 756, 398 S.E.2d 604, 606 (1990). Once an agreement for compensation has been approved by the Commission, "no party ... shall thereafter be heard to deny the truth of the matters therein set forth, unless it shall be made to appear ... that there has been error due to fraud, misrepresentation, undue influence or mutual mistake...." G.S. 97-19.
On 23 April 1991, defendant applied to the Commission on Industrial Commission Form 24 to stop payment of compensation on the grounds that "claimant has reached maximum medical improvement, has been rated, and will not be returning to gainful employment due to non-work related problems." In its Conclusions of Law, the Commission held that plaintiff "ha[d] not shown that her compensable accident of February 5, 1990 caused in a significant way her current disability." The sole issue before the Commission, however, was whether plaintiff's disability compensation should continue, not whether her alleged disability was the result of her accident. Radica v. Carolina Mills, 113 N.C.App. 440, 448, 439 S.E.2d 185, 190 (1994); Lucas v. Thomas Built Buses, 88 N.C.App. 587, 591, 364 S.E.2d 147, 150 (1988). Here, defendant has admitted liability under the Workers' Compensation Act by signing the Industrial Commission Form 21 agreement for disability compensation. Defendant cannot now deny that plaintiff's compensable back injury is not a significant cause of her current disability, G.S. 97-17; Radica, 113 N.C.App. at 448, 439 S.E.2d at 190; Lucas, 88 N.C.App. at 591, 364 S.E.2d at 150, in the absence of an independent intervening cause attributable to claimant's own intentional conduct. Heatherly v. Montgomery Components, Inc., 71 N.C.App. 377, 379-80, 323 S.E.2d 29, 30 (1984).
G.S. 97-2(9) defines disability as an "incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment." In order to find that a worker is disabled under the Act, the Commission must find:
(1) that plaintiff was incapable after his injury of earning the same wages he had earned before his injury in the same employment,
(2) that plaintiff was incapable after his injury of earning the same wages he had earned before his injury in any other employment, and
(3) that this individual's incapacity to earn was caused by plaintiff's injury.
Initially, claimants must prove the extent and degree of their disability, but once the disability is proven, there is a presumption that the disability continues until "the employee returns to work at wages equal to those he was receiving at the time his injury occurred." Watson v. Winston-Salem Transit Authority, 92 N.C.App. 473, 475-76, 374 S.E.2d 483, 485 (1988) (quoting Watkins v. Motor Lines, 279 N.C. 132, 137, 181 S.E.2d 588, 592 (1971)).
Plaintiff contends that the Commission failed to apply this presumption. We agree. Plaintiff has met her initial burden of proving disability. Defendant admitted liability pursuant to the approved Industrial Commission Form 21 settlement agreement. Plaintiff began receiving temporary total disability payments pursuant to the settlement agreement on 1 March 1990 and was continuing to receive payments until the date of the hearing. After plaintiff has met her initial burden, the burden shifts to defendant to show that plaintiff is employable. Radica, 113 N.C.App. at 447, 439 S.E.2d at 190. The Commission's findings of fact and conclusions of law do not indicate that plaintiff was capable of earning the same wages that she had earned prior to the injury. Defendant has failed to overcome the presumption of disability.
Although the issue of causation was not properly before the trial court, we note that the aggravation of an injury or a distinct new injury is compensable "[w]hen the primary injury is shown to have arisen out of and in the course of employment, every natural consequence that flows from the injury arises out of the employment, *258 unless it is the result of an independent intervening cause attributable to claimant's own intentional conduct." Heatherly v. Montgomery Components, Inc., 71 N.C.App. 377, 379-80, 323 S.E.2d 29 (1984) (quoting Roper v. J.P. Stevens & Co., 65 N.C.App. 69, 73, 308 S.E.2d 485, 488 (1983)). An "intervening cause" in the context of the Workers' Compensation Act is an occurrence "entirely independent of a prior cause." Petty v. Transport, Inc., 276 N.C. 417, 426, 173 S.E.2d 321, 328 (1970). We find no evidence in the record that plaintiff's pre-existing symptomatology acted as an independent, intervening cause of her current disability that was not in some way triggered by her compensable injury.
Accordingly, we hold that the Commission erred in concluding that plaintiff's compensable injury did not cause her current disability and that plaintiff was not entitled to receive further disability benefits. We reverse the Commission's Opinion and Award and remand to the Commission to determine whether plaintiff is employable and capable of earning wages equal to those she was receiving prior to her injury.
Reversed and remanded.
JOHN C. MARTIN and WALKER, JJ., concur.